American Funds Portfolio Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 January 6, 2012 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Portfolio Series Dear Sir or Madam: On behalf of American Funds Portfolio Series (the “series”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the series and the series’ CIK number is 0001537151. If you have any questions about the enclosed, please contact me at (213) 452-2060. Sincerely, /s/ Walter R. Burkley Walter R. Burkley Enclosure
